USDC SDNY

 

 

DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:

INDIRA KAIRAM. MD. DATE FILED: 5/9/2019
Plaintiff,

-against- 19 Civ. 969 (AT)

PHYSICIANS ENDOSCOPY, LLC, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On January 31, 2019, Plaintiff filed this action against Defendant, Physicians Endoscopy,
LLC. ECF No. 1. On May 8, 2019, Plaintiff filed a letter stating that she “has not served the
complaint on the defendant” and requesting a dismissal of the action without prejudice under Federal
Rule of Civil Procedure 4(m). ECF No. 10. Rule 4(m) states that “Ji]f a defendant is not served
within 90 days after the complaint is filed, the court—on motion or on its own after notice to the
plaintiff—ust dismiss the action without prejudice against that defendant or order that service be
made within a specified time.” Because Defendant has not been served within 90 days after the
complaint was filed—or, by May 1, 2019—and upon Plaintiff's request, the Court finds that the
action must be dismissed without prejudice.

Accordingly, it is hereby ORDERED that, upon request of Plaintiff, the action is DISMISSED
without prejudice under Federal Rule of Civil Procedure 4(m). The Clerk of Court is directed to
close the case.

SO ORDERED.

Dated: May 9, 2019
New York, New York

On

ANALISA TORRES
United States District Judge

 
